MIDDLESEX WATER RECEIVES BPU APPROVAL FOR RATE INCREASE ISELIN, NJ(March 18, 2010)Middlesex Water Company (NASDAQ:MSEX) a provider of water, wastewater and related services, primarily in New Jersey and Delaware,has announced it has received approval from the New Jersey Board of Public Utilities (BPU) for a $7.8 million increase in base water rates. Under the new rates, which are effective March 17, 2010, the average residential bill for a customer using 2,600 cubic feet (19,448 gallons) of water per quarter, would increase from $98.20 to $112.73, an increase of $14.53, or approximately 14.80%. The rate increase request was made in connection with the Company’s ongoing capital program, and to cover costs of increases in operations, maintenance, labor and benefits, purchased power, taxes, corporate governance regulation and security.
